McCuuloch, C. J., (dissenting). I think the conclusion of the majority of the court ignores the statute which .provides that “i-n all controversies and suits involving title to real property, claimed and held under and by virtue o,f a deed executed .substantially as aforesaid b}r the clerk of the county court, * * * no person shall be permitted to question the title acquired by a deed of the clerk of the county court, without first showing that he, or the person under whom he claims title to the property, had title thereto at the time of the sale, or that title was obtained from the United States or this State after the sale.” Kirby’s Digest, § 7105. This statute places the burden of proof, in all controversies involving title to land, on the party attacking the validity of a tax deed of showing that he was the owner of the land at the time of the sale for taxes or that he had obtained title from the United States or from the State after such sale. He will not be heard to question the validity of the tax sale until be has first proved his ownership of the land. We upheld that statute and gave effect to it in the case of Osceola Land Co. v. Chicago Mill & Lumber. Co., 84 Ark. 1, holding that by virtue of that statute a party who had no title at all could not question the validity of a tax sale under which his adversary claimed title to the land. It seems clear to me "that, in order to give full effect to the above-quoted statute according to its plain language, it should be held to place the burden of proof on the party attacking the validity of the deed to first show that he had title himself and then to prove such facts as will render the tax deed void. This statute, construed as I think it should be, does not impair the force of the well-established rule that the plaintiff in ejectment or in .a suit to remove a cloud on title must rely on the strength of his own title, and not on the weakness of his adversary’s title. Tire plaintiff must recover on the strength of his own title; but when he produces a tax deed executed substantially in conformity with the statute, he establishes title thereunder which entitles him to recover unless h'is adversary shows facts sufficient to establish ownership at the time of the sale and sufficient to show the invalidity of the tax sale. There are no decisions of this court which militate against this view. Mason v. Gates, 82 Ark. 294, which is relied on by the majority, does not, for in that case the defendants proved that they had title unless the tax sale was valid, and thereby put themselves in position to successfully attack the plaintiff’s tax deed. I am also of the opinion that appellee failed to- prove that the taxes were paid. Appellee’s agent did not pay the collector anything as taxes on this land. The testimony in its most favorable light to appellee merely shows that its agent handed the collector a list of lands containing a description of this tract, with many others, and that the collector inadvertently omitted this tract from the tax receipts which he made out and presented to the agent. No money was paid until the collector presented the receipts for the taxes, and, as 'before stated, nothing was ever paid in satisfaction of the taxes assessed on this land. I therefore dissent from the conclusion of the majority. I .am authorized to say that Mr. Justice Kirby concurs in the views expressed above.